Citation Nr: 0214932	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  01-01 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability evaluation for 
chorioretinal scarring of the left eye, secondary to 
scarring, currently rated as noncompensably disabling.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
July 1952.  Service connection was granted for chorioretinal 
scarring of the left eye secondary to trauma in January 1985; 
a noncompensable disability rating was assigned.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which in pertinent part denied 
the veteran's claim of entitlement to an evaluation in excess 
of 0 percent for the service-connected chorioretinal scarring 
of the left eye secondary to trauma.  

Other issues 

On October 7, 2002, the RO issued a statement of the case 
(SOC) with respect to previous denials of service connection 
for vertigo and an increased disability rating for service-
connected hearing loss.  To the Board's knowledge, the 
veteran has not filed a substantive appeal as to those 
issues.  Accordingly, the Board is without authority to 
adjudicate those issues at this time.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, 
the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a SOC is 
issued by VA].
  
The Board observes in passing that a total rating based on 
individual unemployability due to service-connected 
disabilities was granted in a February 2002 RO rating 
decision.  


FINDING OF FACT

The veteran's chorioretinal scarring of the left eye is shown 
to be manifested by a unilateral visual field loss to 33 
degrees in the left eye.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for chorioretinal 
scarring of the left eye secondary to trauma have been met.  
38 U.S.C.A. § 1155 (West 1991; 38 C.F.R. §§ 4.76, 4.76a, 
4.84a, Diagnostic Codes 6007, 6080 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased evaluation 
for chorioretinal scarring of the left eye, which is 
currently rated as noncompensable.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
present a brief factual background.  Relevant VA law and 
regulations will set out.  Finally, the Board will analyze 
the veteran's claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.  The VCAA 
redefines the obligations of VA with respect to notice and 
the duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).
 
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA. See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) [codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which is not involved here, the  
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
the issue currently on appeal.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

There is no question as to substantial completeness of the 
veteran's application.  38 U.S.C.A. § 5102 (West Supp. 2001).  
The issues before the Board is based upon a claim for an 
increased evaluation filed by the veteran in July 1999.  In 
filing his claims, the veteran requested that all of his 
service-connected disabilities be reopened.  Service 
connection was in effect at the time for the disability at 
issue, chorioretinal scarring of the left eye.  In the course 
of the development of the claim, the veteran clearly 
identified the benefit sought and the basis for the claim of 
an increased evaluation.  The claim is substantially 
complete.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefits sought with the 
April 2000 rating decision; the October 2000 statement of the 
case; and the February 2001 supplemental statement of the 
case.  He also received a letter dated March 30, "2000" 
[actually 2001] from the RO explaining the relative rights 
and responsibilities of appellants and VA under the VCAA, 
although this was within the context of other issues.   




Duty to assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim. See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002)].  

The RO obtained the veteran's treatment records.  The veteran 
submitted private treatment records in January 2002.  The 
veteran has given no indication that there are additional 
treatment records that would indicate greater left eye 
pathology than is already of record.  Consequently, it does 
not appear that there are any additional relevant treatment 
records to be requested or obtained.  The veteran was 
afforded pertinent VA examinations in October 1999 and April 
2000.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  

In short, the requirements of the VCAA have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  


Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was granted for chorioretinal scarring of 
the left eye as secondary to trauma in a January 1985 rating 
decision.  This disability was evaluated as noncompensably 
disabling under Diagnostic Code 6007.  The zero percent 
evaluation was based upon an August 1984 VA eye examination 
that showed chorioretinal scarring of the left eye due to 
trauma, visual fields within normal limits, and 20/25 
corrected vision in the left eye.  

The veteran filed the current claim for an increased 
evaluation for his left eye disorder in July 1999.  In 
October 1999, the veteran underwent a VA eye examination for 
the purpose of the evaluation of his service-connected left 
eye disorder.  A history of severe blunt trauma to the left 
eye and orbit in 1970 was noted.  His chief complaint was 
that he had a blind spot in the temporal side of the visual 
field of the left eye.  

Upon examination, visual acuity for the left eye with 
correction at near and distance was 20/25.  Vision for the 
left eye without correction at distance was 20/30 -2, and at 
near 20/50.  Visual acuity for the right eye with correction 
was 20/25 at near, and 20/20 at distance.  The vision of the 
right eye without correction at near was 20/70, and at 
distance 20/30.  Examinations of the pupil, intraocular 
pressures, and motility were normal in both eyes.  External 
examination was also normal.  The veteran's visual field 
examination for the right eye was normal.  The visual field 
for the left eye revealed both nasal and temporal visual 
field defects.  The veteran's anterior segment examination 
revealed bilateral pseudophakia with posterior capsulotomies.  
The posterior segment examination for the right eye revealed 
epiretinal membrane (mild/moderate) over the fovea.  The cup-
disk ratio was 0.3 in the right eye.  The posterior pole 
examination for the left eye revealed a cup-disk ration of 
0.3.  Temporal 2V fovea in the left eye showed large 
concentric areas of retinal pigment epithelial atrophy.  It 
was noted that the veteran also had some retinal pigment 
changes in the inferotemporal retinal in the mid periphery.  
The veteran was noted to have a posterior vitreous detachment 
in the left eye.  

The diagnoses were bilateral pseudophakia; refractive error; 
epiretinal membrane, right eye (nonvisually significant); 
and, significantly with respect to the issue on appeal, signs 
and history of left eye blunt trauma with old inactive area 
of retinal pigment epithelial atrophy and scarring of the 
macula.  In discussion, the examiner explained that the 
veteran had signs and symptoms definitely consistent with 
left eye blunt trauma and retinal damage.  It was noted that 
the areas of damage appeared to be stable.  The right eye was 
noted to have an epiretinal membrane that was nonvisually 
significant, but which could progress in the future.  It was 
recommended that the veteran undergo a Goldmann Visual Field 
testing of the left eye to formally delineate the visual 
field loss.  

In April 2000, the veteran underwent the recommended VA 
Goldmann Visual Field testing of both eyes in order to 
formally delineate the visual field loss of the left eye.  In 
that test, the loss of degrees of visual fields in the left 
eye for the 8 principal meridians were shown to be 67 
temporally; 43 down temporally; 13 down; no loss down 
nasally; 7 nasally; 30 up nasally; 33 up; and 43 up 
temporally.  The total loss of degrees of visual fields of 
the left eye was 236 degrees.  The total remaining degrees of 
visual field was 264 degrees.  The average concentric 
contraction was computed to be 33 degrees for rating 
purposes.  The fixation and reliability of the testing was 
noted to be good.  

In a January 2001 letter, W.N., M.D., stated that the veteran 
had been a patient of his for many years.  In pertinent part, 
Dr. W.N. stated that the veteran continued to have a blind 
spot associated with the vision of the left eye.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001). 

Specific schedular criteria

The service-connected chorioretinal scarring of the left eye 
is currently rated noncompensably disabling under 38 C.F.R. § 
4.84, Diagnostic Code 6007.  Diagnostic Code 6007 provides 
for disability ratings from 10 to 100 percent for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  A minimum 
rating during active pathology is to be 10 percent.

The RO has heretofore denied a compensable evaluation based 
upon a finding that active pathology had not been shown.  The 
evidence shows, however, that the primary pathology of 
impairment of visual field loss cannot be satisfactorily 
disassociated from the veteran's service-connected 
chorioretinal scarring of the left eye.  Consequently, the 
disorder can be rated under the regulations which pertain to 
such impairment.  This is indeed the veteran's primary 
complaint associated with his left eye disability.  

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  The usual perimetric methods 
will be employed, using a standard perimeter and 3 millimeter 
white test object.  At least 16 meridians 22\1/2\ degrees 
apart will be charted for each eye.  The charts will be made 
a part of the report of examination.  Not less than 2 
recordings, and when possible, 3 will be made. The minimum 
limit for this function is established as a concentric 
central contraction of the visual field to 5 degrees.  This 
type of contraction of the visual field reduces the visual 
efficiency to zero.  Where available the examination for form 
field should be supplemented, when indicated, by the use of 
tangent screen or campimeter.  This last test is especially 
valuable in detection of scotoma.  38 C.F.R. § 4.76 (2001).

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a (2001).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55.  The total is 500 
degrees.  

Unilateral concentric contraction of the visual fields to 45 
degrees, but not to 30 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/70.  
Unilateral concentric contraction of visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100.  
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6080 (2001).  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  38 C.F.R. § 
4.84a, Diagnostic Code 6080, Note (2) (2001).

A minimum 10 percent disability rating is assigned for 
unilateral, large or centrally located pathological scotoma.  
A note following this Diagnostic Code indicates that this 
disability is to be rated on the loss of central visual 
acuity or impairment of field vision and is not to be 
combined with any other rating for visual impairment.  38 
C.F.R. § 4.84a, Diagnostic Code 6081 (2001).


Analysis

The veteran seeks an increased rating for his service-
connected left eye disability.  He contends, in essence, that 
he has a blind spot in that eye.  See his January 2001 
substantive appeal.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's chorioretinal scarring of the left eye 
secondary to trauma has been rated under Diagnostic Code 6007 
[intraocular hemorrhage, recent].  See 38 C.F.R. § 4.20 
(2001) [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.]  In turn, the disability is rated based on 
impairment of visual acuity or field loss.

In this case, it is clear that the veteran's complaints, and 
the medical findings, involve visual field loss.  
Accordingly, the service-connected disability is most 
appropriately rated under 38 C.F.R. § 4.84a, Diagnostic Code 
6080 [impairment of field vision]. 

Eye disabilities may alternatively be rated based on loss of 
visual acuity under Diagnostic Codes 6061 to 6079.  According 
to 38 C.F.R. § 4.84a, Diagnostic Codes 6079 and 6078, which 
in part governs vision loss, the evidence must show that the 
veteran has no better than corrected vision of 20/50 in one 
eye, when 20/40 in the other eye, in order for a compensable 
evaluation to be assigned.  The best distance vision 
obtainable after best correction by glasses will be the basis 
of rating.  38 C.F.R. § 4.75.  

In this case, the veteran's distance visual acuity is 
correctable to 20/20 on the right and 20/30 -2 on the left.  
As such, a compensable evaluation is not warranted based upon 
visual acuity.  Application of  Diagnostic Codes 6078 and 
6079 would therefore not avail the veteran.  

The Board has not identified any diagnostic code which is 
more appropriate than Diagnostic Code 6080, and the veteran 
has suggested none. 

Schedular rating

The findings from the April 2000 VA Goldmann Visual Field 
Testing resulted in an average concentric contraction of 33 
degrees in the left eye.  These findings warrant the 
assignment of a 10 percent rating under Diagnostic Code 6080.  
See also 38 C.F.R. §§ 4.76, 4.76a (2001)  

A rating in excess of 10 percent for visual field loss of one 
eye requires concentric contraction to less than 15 degrees.  
There is no evidence to that effect.  The requisite criteria 
for the next higher evaluation have therefore not been met or 
approximated.  Consequently, there is no basis to assign a 
rating in excess of 10 percent under Diagnostic Code 6080.   

Based upon the foregoing analysis, the Board concludes that 
the evidence supports the assignment of a 10 percent rating 
for service-connected chorioretinal scarring of the left eye, 
based on impairment of field vision.  The appeal is allowed 
to that extent.  For reasons stated above, the Board 
concludes that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 10 percent.  
See 38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

A 10 percent disability evaluation for chorioretinal scarring 
of the left eye secondary to trauma is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits. 

	
	

		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

